Citation Nr: 1710173	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-08 703A 	)	DATE
	)
	)


THE ISSUE

Whether a July 4, 1978 Board decision was clearly and unmistakably erroneous (CUE) in denying service connection for a thoracolumbar spine disability.

(Multiple issues, including entitlement to service connection for a bilateral shoulder condition, entitlement to a combined evaluation in excess of 40 percent for the disabilities of cervical strain and lumbosacral strain, entitlement to an increased evaluation of cervical strain with degenerative disease, rated at 20 percent disabling prior to September 22, 2014, entitlement to an increased evaluation of cervical strain with degenerative disease, rated at 30 percent disabling from September 22, 2014, and entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain with wedge deformities of the thoracic spine are the subject of another decision issued today under a separate docket number.)


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1971 to September 1975.

The Veteran moves to revise or reverse on the basis of clear and unmistakable error (CUE) a July 4, 1978 Board decision with respect to its denial of service connection for a thoracolumbar spine disability.  The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2014); 38 C.F.R. § 20.1402 (2016).


FINDING OF FACT

The July 4, 1978 Board decision denying service connection for a thoracolumbar spine disability was reasonably supported by the law and the evidence of record, including x-ray of the lumbosacral spine dated March 1976 and October 1976 showing no radiographic evidence of lumbar spine pathology.


CONCLUSION OF LAW

CUE was not committed in the July 4, 1978 Board decision denying service connection for a thoracolumbar spine disability, and therefore revision or reversal of this decision is not warranted.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. 
§§ 20.1400 , 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Because a motion to revise or reverse a Board decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A final decision by the Board is subject to being revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404 (b).  

CUE is the kind of error, either of fact or law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a); Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  To establish CUE, it must be shown either that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied, thus affecting the outcome of the decision.  See id.  

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome of the decision.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error cannot be considered CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran or claimant with the development of facts relevant to their claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.   See Crippen v. Brown, 9 Vet. App. 412 (1996); see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

Analysis

In his April 2011 motion, through his representative, the Veteran argued that a July 4, 1978 Board decision with respect to its denial of service connection for a thoracolumbar spine disability contained CUE.  However, in the Veteran's April 2011 correspondence and his April 2015 notice of disagreement, he does not set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404 (b).  

Although the Veteran has not alleged specific errors of fact or law in the July 4, 1978 decision, nevertheless, the Board will review its findings.

The Board's decision notes a review of the service treatment records and documentation regarding the Veteran's claimed thoracolumbar spine disability, including evidence of in-service injury and post-service treatment from a chiropractor.  The Board also noted two VA examinations that had been conducted after the Veteran's separation from active service.  The VA examinations dated March 1976 and October 1976 included x-ray imaging of the lumbosacral spine showing no radiographic evidence of lumbar spine pathology.  The March 1976 VA report noted the results of a physical examination of the Veteran yielded an assessment of history of low back strain with no demonstrable residual physical disability.
  
The October 1976 report noted that the Veteran's intervertebral disc spaces were normal and there were no significant abnormalities and no change from the March 1976 examination results.  The Board ultimately found that the Veteran did not manifest a thoracolumbar spine disability, noting that no abnormality of the lumbar spine was demonstrated.  Here, the Board weighed the medical evidence and statements of Veteran and determined that the Veteran had not incurred disability of the thoracolumbar spine because there was no objective evidence of thoracolumbar pathology on examination in March 1976 and October 1976. 

The Board finds that there is sufficient evidence to find that the correct facts, as they were known at that time, were before the adjudicator and statutory or regulatory provisions extant at the time were correctly applied.  Further, the error that the Veteran has generally alleged is not "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  The Board finds that the Veteran's motion for CUE amounts to a disagreement with how the facts of the case were weighed or evaluated.  In sum, the Veteran has not identified an error of fact or law in the Board's July 4, 1978 Board decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.


ORDER

The July 4, 1978 Board decision denying service connection for a thoracolumbar spine disability does not contain CUE and the appeal is denied.




                       ____________________________________________
	Cynthia M. Bruce
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



